Murdock, J., dissenting: This case was tried before me. I alone saw and heard the witnesses. The Commissioner called no witness and it was clear from the testimony of the petitioner and his father, the only witnesses, that the petitioner had always intended to work with Iris father in the B. H. Baker, Inc., construction company; the father suggested in the latter part of 1964 that the petitioner go to law school to improve the skills with which the petitioner was then serving the corporation; the petitioner then considered such action and decided to follow his father’s suggestion, solely for the purpose of improving his skills in handling the work he was already doing for the corporation and with the intention not to engage in the practice of law; and, when he completed his law studies, his duties with the corporation were substantially the same as they had been before he began the study of law, which merely helped him to perform some of those duties better. He never engaged in the practice of law. I held, following the evidence and five indistinguishable prior decisions of this Court, that the petitioner was entitled to the deduction he claimed. The majority, in order to decide against him, has made findings of fact and stated conclusions which are not justified by the evidence and are contrary to the testimony and my findings of fact. It fails to distinguish any of the cases cited by me.1 The petitioner’s study of law was not a part of any “general educational aspirations” of the petitioner. His testimony clearly shows those studies were closely associated with his current services to the corporation and were undertaken solely to help him continue to perform such services for the corporation. The headnote on the majority opinion indicates that the decision is against the petitioner because his study of law was undertaken “for personal purposes.” How could any individual’s education be for any other purpose? Naturally he was trying to educate himself rather than any other person but his purpose was within the law allowing a deduction.   Frank Kilgannon, T. C. Memo. 1965-118; Milton L. Schultz, T. C. Memo. 1964-227; Donald P. Frazee, T.C. Memo. 1963-217; Richard M. Baum, T.C. Memo. 1964-37; Walter T. Charlton, T.C. Memo. 1964-59.